                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:18-cv-00186-MR

MICHAEL ODELL FAIR,         )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                   ORDER
                            )
                            )
DAVID CARPENTER, et al.,    )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on Plaintiff’s filing of his

“Notice of Truth Declaration Response to Order of Why the Court Should Not

Dismiss Complaint Against Tim Johnson and David Carpenter”. [Doc. 39].

I.    BACKGROUND

      Pro se Plaintiff Michael Odell Fair (“Plaintiff”) is a North Carolina

prisoner currently incarcerated at Warren Correctional Institution in Norlina,

North Carolina. Plaintiff filed this action in this Court on November 21, 2018,

pursuant to 42 U.S.C. § 1983. [Doc. 1]. On February 13, 2019, Plaintiff’s

Complaint survived initial review as to Defendants Allen Houser, David

Carpenter, and Tim Johnson. [Doc. 10]. Defendant Houser was served on

March 3, 2019. [Doc. 12]. On October 14, 2019, Defendant Houser filed a



        Case 5:18-cv-00186-MR Document 40 Filed 06/29/20 Page 1 of 5
motion for summary judgment. [Doc. 30]. The Court issued a Roseboro

Order and Plaintiff responded to Defendant Houser’s summary judgment

motion. [Docs. 32, 33, 35]. Despite efforts by the U.S. Marshal to serve

Defendants Carpenter and Johnson, they remained unserved at the time of

the adjudication of Defendant Houser’s summary judgment motion. [See

Docs. 13, 14].

     Under Rule 4(m) of the Federal Rules of Civil Procedure:

           If a defendant is not served within 90 days after the
           complaint is filed, the court---on motion or on its own
           motion after notice to the plaintiff---must dismiss the
           action without prejudice against the defendant or
           order that service be made within a specified time.
           But if the plaintiff shows good cause for the failure,
           the court must extend the time for service for an
           appropriate period.

Fed. R. Civ. P. 4(m). The service period in Rule 4(m) is tolled while the

district court considers an in forma pauperis complaint. Robinson v. Clipse,

602 F.3d 605, 608 (4th Cir. 2010). Initial review in this case occurred on

February 13, 2019. [Doc. 10]. Plaintiff, therefore, had until May 14, 2019 to

serve Defendants Carpenter and Johnson.

     On June 10, 2020, the Court granted Defendant Houser’s motion for

summary judgment and advised Plaintiff pursuant to Rule 4(m) that he must

show good cause for his failure to timely serve Defendants Carpenter and

Johnson.   [Doc. 39].   The Court notified Plaintiff that it would dismiss
                                      2

        Case 5:18-cv-00186-MR Document 40 Filed 06/29/20 Page 2 of 5
Defendants Carpenter and Johnson without prejudice unless, within fourteen

(14) days of that Order, the Plaintiff showed good cause for his failure to

serve them. [Id.].

       Plaintiff timely filed a response to the Court’s show cause Order. [Doc.

39].    In his response, the Plaintiff references George Floyd and the

circumstances of his recent and untimely death. Plaintiff also cites to cases

he     contends   relate   to   due   process   and   deliberate   indifference

determinations. Finally, Plaintiff cites to several North Carolina General

Statutes, which relate to medical and mental health care for prisoners and

otherwise as well as to the general duty of a prison to protect prisoners from

outside harm. [Doc. 39]. Plaintiff does not assert that he has undertaken

any efforts to further obtaining service on Defendants Carpenter or Johnson

and states no intention to do so.

II.    DISCUSSION

       “’Good cause’ as used in Rule 4(m) refers to a legally sufficient ground

or reason based on all relevant circumstances.” Robinson v. GDC, Inc., 193

F.Supp.3d 577, 580 (4th Cir. 2016) (citing McDermott Int’l, Inc. v. Wilander,

498 U.S. 337, 342 (1991)).

             Courts within the Fourth Circuit found good cause to
             extend the [90]-day period when the plaintiff has
             made reasonable, diligent efforts to effect service on
             the defendant. This leniency especially holds true
                                        3

         Case 5:18-cv-00186-MR Document 40 Filed 06/29/20 Page 3 of 5
            when factors beyond the plaintiff’s control frustrate
            his or her diligent efforts. Thus, courts are more
            inclined to find good cause where extenuating factors
            exist such as active evasion of service by a
            defendant or stayed proceedings that delay the
            issuance of a summons.

                  At a minimum, inadvertence, neglect,
            misunderstanding, ignorance of the rule or its
            burden, or half-hearted attempts at service generally
            are insufficient to show good cause. While a court
            might take a plaintiff’s pro se status into
            consideration when coming to a conclusion on good
            cause, neither pro se status nor incarceration
            constitute good cause.

McCoy v. Abbasi, No. 3:10CV875, 2012 WL 4933301, at *1 (E.D. Va. Oct.

16, 2012) (internal citations and quotation marks omitted).

      Here, Plaintiff has failed to state good cause for his failure to serve

Defendants Carpenter and Johnson. Nothing cited by Plaintiff remotely

relates to the issue of service generally or his failure to serve these

Defendants.    Further, Plaintiff has made no effort to serve Defendants

Carpenter or Johnson and has not sought an extension of time to complete

service. Plaintiff also fails to suggest that he intends to attempt service on

these Defendants. The Court, therefore, declines to exercise its discretion

to enlarge the service period. See Robinson v. GDC, 193 F.Supp.3d at 581.




                                      4

        Case 5:18-cv-00186-MR Document 40 Filed 06/29/20 Page 4 of 5
III.   CONCLUSION

       Because Plaintiff has failed to show good cause for his failure to timely

serve Defendants Carpenter and Johnson, the Court will dismiss these

Defendants without prejudice pursuant to Rule 4(m).

                                    ORDER

       IT IS, THEREFORE, ORDERED that Defendants David Carpenter and

Tim Johnson are hereby DISMISSED WITHOUT PREJUDICE as

Defendants in this matter.

       The Clerk is respectfully instructed to terminate this action.

       IT IS SO ORDERED.
                                     Signed: June 27, 2020




                                        5

         Case 5:18-cv-00186-MR Document 40 Filed 06/29/20 Page 5 of 5
